                Case 18-10601-MFW                 Doc 1936         Filed 01/04/19          Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    : Case No. 18-10601 (MFW)
                                                                :
                   Debtors.                                     : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
DIRECTORS GUILD OF AMERICA, INC; SCREEN : Adversary Case No. 18-50487 (MFW)
ACTORS GUILD-AMERICA FEDERATION OF                              :
TELEVISION AND RADIO ARTISTS; AND THE :
WRITERS GUILD OF AMERICA, WEST, INC.,                           :
                                                                :
                                      Plaintiffs,               :
                   vs.                                          :
                                                                :
MUFG UNION BANK, N.A., AND                                      :
UNIONBANCAL EQUITIES, INC.,                                     :
                                                                :
                                      Defendants.               :
--------------------------------------------------------------- x
               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON JANUARY 8, 2019 AT 10:30 A.M. (ET)3

I.        CONTINUED / RESOLVED MATTERS:

          1.       Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment

1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
    Amended items appear in bold.
3
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the January 8, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to noon
(ET) on Monday, January 7, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20549387v.1
               Case 18-10601-MFW          Doc 1936      Filed 01/04/19    Page 2 of 8



                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                          Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                          until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                          Bunim/Murray Productions, Universal Music Enterprises, a division of
                          UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
                          Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                          Music Group, and CMG Publishing, Interscope Records, a division of
                          UMG Recordings, Inc., and any other Universal Music entity, Angry
                          Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,
                          LLC, and Marshall B. Mathers (entities as part of a transaction with
                          Interscope Records, a Universal entity)

                          Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                          May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                          its related entities, including Lifetime Entertainment Services)

                          Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                          May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                          until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Related Documents:

                   i.     Notice of Second Supplemental Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          482 - filed April 27, 2018]

                   ii.    Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                          Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                          Other Interests, (II) Authorizing the Assumption and Assignment of
                          Certain Executory Contracts and Unexpired Leases in Connection
                          Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                          May 9, 2018]

                   iii.   Notice of Filing of Final List of Potentially Assume Contracts and Leases
                          [Docket No. 860 - filed May 10, 2018]

                   iv.    Order Approving Amendment to Asset Purchase Agreement Entered Into
                          By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                          1220 - entered July 11, 2018]


                                                   2
RLF1 20549387v.1
               Case 18-10601-MFW           Doc 1936     Filed 01/04/19    Page 3 of 8



                   Status: The status of the outstanding cure objections, assumption and assignment
                           objections, and other related objections received is noted on Exhibit A
                           attached hereto.

         2.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018]

                   Objection / Response Deadline:          June 18, 2018 at 4:00 p.m. (ET); extended
                   for certain of the parties listed on Exhibit B attached hereto.

                   Objections / Responses Received:     See Exhibit B attached hereto.

                   Related Documents: None at this time.

                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         3.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:       September 17, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   Status: The status of the outstanding objections received is noted on Exhibit C
                           attached hereto.

         4.        Joint Motion of Debtors and Official Committee of Unsecured Creditors to
                   Approve Stipulation Granting Leave, Standing, and Authority to the Official
                   Committee of Unsecured Creditors to Investigate, Prosecute, and Settle Certain
                   Claims and Causes of Action [Docket No. 1668 - filed November 6, 2018]

                   Objection / Response Deadline:       November 20, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for certain Directors
                                                        (Robert Weinstein, Tim Sarnoff, Marc


                                                    3
RLF1 20549387v.1
               Case 18-10601-MFW           Doc 1936      Filed 01/04/19    Page 4 of 8



                                                        Lasry, Taran Ben Ammar, Lance Maerov,
                                                        Jeff Sackman, Richard Koenigsberg, Paul
                                                        Tudor Jones, James Dolan, and Dirk Ziff) to
                                                        January 7, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Declaration of Alan M. Jacobs in Support of Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1669 - filed November 6, 2018]

                   ii.    Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1726 - filed November 16, 2018]

                   iii.   Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1934 - filed January 3, 2019]

                   Status: The hearing on this matter has been continued to the special purpose
                           hearing scheduled for January 14, 2019 at 11:30 a.m. (ET).

         5.        Harvey Weinstein’s Motion for Entry of an Order Compelling Discovery Under
                   Rule 2004 of the Federal Rules of Bankruptcy Procedure [Docket No. 1720 - filed
                   November 16, 2018]

                   Objection / Response Deadline:       November 30, 2018 at 4:00 p.m. (ET);
                                                        extended for Lantern Entertainment LLC
                                                        (“Lantern”) to a date to be determined.

                   Objections / Responses Received:     None to date.

                   Related Documents:            None to date.

                   Status: This matter has been adjourned to a date to be determined.

         6.        Motion of Light Chaser Animation to Compel Assumption of its Licensing
                   Agreement [Docket No. 1794 - filed November 29, 2018]




                                                    4
RLF1 20549387v.1
               Case 18-10601-MFW          Doc 1936      Filed 01/04/19    Page 5 of 8



                   Objection / Response Deadline:       December 10, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for the Debtors and
                                                        Lantern to January 7, 2019 at 12:00 p.m.
                                                        (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:           None to date.

                   Status: The hearing on this matter has been continued to the special purpose
                           hearing scheduled for January 14, 2019 at 11:30 a.m. (ET).

         7.        Debtors’ Motion for Entry of an Order (I) Establishing Deadlines for Filing
                   Proofs of Claim, (II) Establishing Deadlines for Filing Requests for Payment of
                   Postpetition Administrative Expenses, (III) Approving Form and Manner of
                   Notice Thereof, and (IV) Granting Related Relief [Docket No. 1825 - filed
                   December 5, 2018]

                   Objection / Response Deadline:       December 20, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Order (I) Establishing Deadlines for Filing Proofs of Claim, (II)
                          Establishing Deadlines for Filing Requests for Payment of Postpetition
                          Administrative Expenses, (III) Approving Form and Manner of Notice
                          Thereof, and (IV) Granting Related Relief [Docket No. 1890 - entered
                          December 27, 2018]

                   Status: On December 27, 2018, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      MATTER FILED UNDER CERTIFICATION:

         8.        Motion of Interested Party Studiocanal S.A.S. to Seal Declaration of Ron Halpern
                   in Support of Objection of Interested Party Studiocanal S.A.S. to Assumption and
                   Assignment of Executory Contracts, and Reservation of Rights [Docket No. 1811
                   - filed December 4, 2018]

                   Objection / Response Deadline:       December 26, 2018 at 4:00 p.m. (ET)\

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Certificate of No Objection to Motion of Interested Party Studiocanal
                          S.A.S. to Seal Declaration of Ron Halpern in Support of Objection of


                                                    5
RLF1 20549387v.1
               Case 18-10601-MFW           Doc 1936      Filed 01/04/19    Page 6 of 8



                          Interested Party Studiocanal S.A.S. to Assumption and Assignment of
                          Executory Contracts, and Reservation of Rights [Docket No. 1912 - filed
                          January 2, 2019]

                   Status: On January 2, 2019, the movant filed a certificate of no objection
                          regarding this matter. Accordingly, a hearing on this matter is only
                          necessary to the extent that the Court has any questions.

III.     MATTERS GOING FORWARD:

         9.        Debtors’ Motion Pursuant to Fed. R. Bankr. P. 9019 for Approval of Settlement
                   Agreement with Guilds, MUFG, UnionBanCal, and Committee [Docket No.
                   1828/Adv. Case No. 18-50487 (MFW) Docket No. 8 - filed December 5, 2018]

                   Objection / Response Deadline:        December 20, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.      Limited Objection and Reservation of Rights of Portfolio Funding
                           Company LLC I to Debtors’ Motion Pursuant to Fed. R. Bankr. P. 9019
                           for Approval of Settlement Agreement with Guilds, MUFG,
                           UnionBanCal, and Committee [Docket No. 1874 - filed December 20,
                           2018]

                   B.      Reservation of Rights of Black Bear Pictures, LLC to Debtors’ Motion
                           Pursuant to Fed. R. Bankr. P. 9019 for Approval of Settlement
                           Agreement with Guilds, MUFG, UnionBanCal, and Committee [Docket
                           No. 1878 - filed December 20, 2018]

                   Related Documents:            None.

                   Status: The hearing on this matter will go forward.

         10.       Harvey Weinstein’s Motion for an Order Permitting Use of Documents Produced
                   Under 2004 Order [Docket No. 1829 - filed December 6, 2018]

                   Objection / Response Deadline:        January 2, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Objection of Class Plaintiffs to Harvey Weinstein’s Motion for an Order
                          Permitting Use of Documents Produced Under 2004 Order [Docket No.
                          1910 - filed January 2, 2019]

                   B.     Declaration of Elizabeth A. Fegan in Support of Objection of Class
                          Plaintiffs to Harvey Weinstein’s Motion for an Order Permitting Use of
                          Documents Produced Under 2004 Order [Docket No. 1911 - filed January
                          2, 2019]


                                                    6
RLF1 20549387v.1
               Case 18-10601-MFW           Doc 1936      Filed 01/04/19    Page 7 of 8



                   Related Documents:

                   i.     Order Authorizing the Protocol for Productions of Documents in Response
                          to Harvey Weinstein’s Motion Compelling Discovery Under Rule 2004 of
                          the Federal Rules of Bankruptcy Procedure [Docket No. 976 - entered
                          June 5, 2018]

                   ii.    Order Denying Motion to Shorten Notice Regarding Harvey Weinstein’s
                          Motion for an Order Permitting Use of Documents Produced Under 2004
                          Order [Docket No. 1842 - entered December 12, 2018]

                   iii.   Notice of Harvey Weinstein’s Motion for an Order Permitting Use of
                          Documents Produced Under 2004 Order [Docket No. 1844 - filed
                          December 12, 2018]

                   iv.    Letter to the Honorable Mary F. Walrath regarding Geiss, et al. v. The
                          Weinstein Company Holdings, LLC, et al., Case No. 17-Civ-09554
                          pending in the S.D.N.Y. [Docket No. 1850 - filed December 14, 2018]

                   v.     Letter to the Honorable Alvin K. Hellerstein regarding Geiss, et al. v. The
                          Weinstein Company Holdings, LLC, et al., Case No. 17-Civ-09554
                          pending in the S.D.N.Y. [Docket No. 1859 - filed December 16, 2018]

                   vi.    Notice of Entry of Protective Order Governing Use of Discovery Produced
                          Under This Court’s Prior 2004 Order [Docket No. 1898 - filed December
                          27, 2018]

                   vii.   Harvey Weinstein’s Reply in Support of His Motion for an Order
                          Permitting Use of Documents Produced Under 2004 Order [Docket No.
                          1931 - filed January 3, 2019]

                   Status: The hearing on this matter will go forward.




                                                    7
RLF1 20549387v.1
               Case 18-10601-MFW     Doc 1936    Filed 01/04/19    Page 8 of 8



Dated: January 4, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             8
RLF1 20549387v.1
